Title: The Colonist’s Advocate: VII, 1 February 1770
From: Colonist’s Advocate
To: 


Walpole, who declared in the House of Commons that he did not well understand foreign Affairs, who was as quick at smelling out where Money might be had as any Minister could well be imagined, and whose Difficulties in keeping his Place were such, that it was alledged he would have swept the Bottom of the Ocean for a Guinea, if he could: Even Walpole had Humanity enough to reject the Proposal often made to him by his hungry Hangers-on, of taxing the Colonies. He had Sense enough, though far from possessing the Talents which form an able Statesman, to know that all the Colonists could raise centered in Britain, and that the Mother Country could but have their All, tho’ G.G. seems to think they have two Alls.
The Manner of doing Things is of great Consequence in national Concerns. Had the good old Way of Requisition been tried, and found ineffectual, there might then have been some Pretence for having Recourse to more rigorous Methods of Exaction. In better Times, and under wiser Administrations, the Colonists gave and granted, on Requisition, liberally, viz. in the Years 1756, 1757, 1758, 1759, 1760, 1761, 1762.
Government must depend for it’s Efficiency either on Force or Opinion. We have been taught by our Forefathers to look upon the British Government as free. What our Sons may call it is not yet certain. Free Government depends on Opinion, not on the brutal Force of a Standing Army. What then are we to think of a British Statesman who could find in his Heart to run the desperate Hazard of shaking and overturning that on which Government depends, for the Sake of obtaining by authoritative, not to say arbitrary, Means, what might have been had more abundantly, with a good Grace, in the good old Way, and nothing moved out of it’s Place.
In the Year 1710 the Colony of New York omitted levying certain Monies granted by their Assembly. The Governor, incommoded in his Proceedings in Consequence of this Deficiency, sent to the Ministry a Representation of this Affair. They threatened the Colony with a Bill for taxing them in Parliament. This put the New York People to their Trumps; and they immediately proceeded to effectual Measures for raising the Money. The Bill was dropped, and the good old Way of Requisition resumed, which has been kept to ever since till the inauspicious Day that G. G. put forth his Decree, that “all the World should be stamped,” not because the Colonists had refused to tax themselves, but because he would assert the ministerial Power of taxing them without their own Consent.
I have shewn in some of my former Papers, that our Laws for regulating our Colonies, and their Commerce, have not always been framed according to the purest Principles of Wisdom, Justice, and Humanity. These Errors ought to convince us, that our Parliaments (what are P——s but Assemblies of fallible Men?) are but incompetent Judges of the State and Abilities of our remote Fellow-Subjects and should teach our Ministers Modesty in their Opinions concerning the Expediency of loading them with Taxes modelled in this Country. The Truth is, the Colonists are not at present in a Condition for bearing any Taxes worth the laying on; tho’ their Inability is not the Principal Argument against our taxing them. At the Time when the famous Stamp Act, of blessed Memory! was invented, the Colonies were said to be indebted to Britain to the Amount of no less than Four Millions, occasioned merely by Want of Ability to make Remittances. The Colonists are almost all Farmers, depending on the Produce of their Lands, contented till lately, and happy, but in no Condition to pay us Taxes, otherwise than by their enabling us to pay our Taxes out of the great Advantage we gain by them, as I have shewn in my former Papers. How poor in Cash must those Countries be where the Sheriffs, in raising the annual Levies, are often obliged to make Returns into the Treasury of Goods taken in Execution for Want of Cash, which Goods cannot be turned into Cash for Want of monied Purchasers! where Men of the best Credit cannot raise Money to pay Debts, inconsiderable, when compared with their Estates! where Creditors, when they sue to Execution, obtain Orders for Sale of Lands and Goods, and though they offer those Lands and Goods for almost nothing, they are often nothing the nearer being reimbursed, because there are no monied Men to purchase after repeated Advertisements of the Sales; and when Sales can be made, the Debtor is stripped, and the Creditor not paid, and they break one-another all round. The more of this certainly the worse for us; and this Distress has been aggravated by those very Ministers whose Taxation Schemes particularly required all Measures to be used which were likely to promote a Circulation of Cash. Thus the Colonists, at their best, can hardly be said to be equal to the Taxes laid on by their own Assemblies; accordingly several of them are plunged into Debts, out of which they know not when they shall be able to extricate themselves. To help them the backward Way, “Come (the Grenvillians crying out) you shall pay us additional Taxes whether you can pay those laid on by your own Assemblies or not; and you shall give over your Trade to the Spanish Main. You shall make the full Tale of Bricks whether you can find Straw or Not.” This System of Politics puts me in mind of Milton’s Description of Chaos, where every Thing is inconsistent with, and contrary to every Thing.
